Exhibit 99.3 PRO FORMA VALUATION REPORT WEST END INDIANA BANCSHARES, INC. Richmond, Indiana PROPOSED HOLDING COMPANY FOR: WEST END BANK, S.B. Richmond, Indiana Dated As Of: June 10, 2011 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP®FINANCIAL, LC. Serving the Financial Services Industry Since 1988 June 10, 2011 Board of Directors West End Bank, S.B. West End Bancshares, Inc. West End Bank, MHC 34 South Seventh Street Richmond, Indiana47374 Members of the Board of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion transaction described below. This Appraisal is furnished pursuant to the conversion regulations promulgated by the Office of Thrift Supervision (“OTS”).Specifically, this Appraisal has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Banks Converting from Mutual to Stock Form of Organization” as set forth by the OTS, and applicable regulatory interpretations thereof. Description of Plan of Conversion The Board of Directors of West End Bank, MHC, (the “MHC”), West End Bancshares, Inc. and West End Bank, S.B., Richmond, Indiana, (collectively referred to as “West End” or the “Bank”) adopted the plan of conversion on June 24, 2011, incorporated herein by reference.As a result of the conversion, the MHC will be succeeded by a Maryland corporation with the name of West End Indiana Bancshares, Inc. (the “Company”), a newly formed Maryland corporation.The Company will offer 100% of its common stock in a subscription offering to Eligible Account Holders, Tax-Qualified Plans including the employee stock ownership plan (the “ESOP”), Supplemental Eligible Account Holders and Other Members; as such terms are defined for purposes of applicable federal regulatory guidelines governing mutual-to-stock conversions.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale to members of the general public in a community offering and/or a syndicated community offering.Going forward, The Company will own 100% of the Bank’s stock, and the Bank will initially be the Company’s sole subsidiary.A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of the Bank and the balance of the net proceeds will be retained by the Company. At this time, no other activities are contemplated for the Company other than the ownership of the Bank, a loan to the newly-formed ESOP and reinvestment of the proceeds that are retained by the Company.In the future, The Company may acquire or organize other operating subsidiaries, diversify into other banking-related activities, pay dividends or repurchase its stock, although there are no specific plans to undertake such activities at the present time. Washington Headquarters Three Ballston Plaza
